Case 2:19-cv-09000-KS Document 25 Filed 06/17/20 Page 1 of 1 Page ID #:4654



 1
 2                                                              JS-6
 3
 4
 5
 6
 7
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   MARIA ISABEL VELAZQUEZ,                ) Case No. 2:19-cv-09000-KS
12                                          )
                          Plaintiff,
                                            ) [PROPOSED] JUDGMENT OF
13
                 v.                         ) REMAND
14                                          )
     ANDREW SAUL, Commissioner of
15
                                            )
     Social Security,                       )
16                                          )
                          Defendant.
17                                          )
18
19          The Court having approved the parties’ Stipulation to Voluntary Remand
20   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
21   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
22   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
23   DECREED that the above-captioned action is remanded to the Commissioner of
24   Social Security for further proceedings consistent with the Stipulation to Remand.
25
26   DATED: June 17, 2020
27
                                              KAREN L. STEVENSON
28
                                          UNITED STATES MAGISTRATE JUDGE



                                            -1-
